 1

 2                                    UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4                                                  ***
 5    ARTHUR D HOOVER,                                       Case No. 2:18-cv-01964-RFB-CWH
 6                       Plaintiff,
              v.
 7                                                                         ORDER

 8    THE UNITED STATES COURT,
 9                      Defendant.
10

11           This Court has an obligation to ensure that it has jurisdiction over a case filed before it.
12   Rule 8 of the Federal Rules of Civil Procedure require a Plaintiff to file “short a short and plain
13   statement of the grounds for the court’s jurisdiction” and to assert a “a short and plain statement
14   of the claim showing that the pleader is entitled to relief.” Id. The Court has reviewed the
15   Complaint [ECF No. 2] and other documents [ECF Nos. 1, 3 and 5] filed in the record by the
16   Plaintiff. The Court finds that the Complaint and the other documents filed do not establish this
17   Court’s jurisdiction. The documents do not clearly and concisely identify a cognizable claim over
18   which this Court would have jurisdiction and the Court finds that it would be futile to allow for
19   amendment given the general nature of the statements made.
20           Accordingly,
21           IT IS HEREBY ORDERED that the Complaint is dismissed without prejudice. All
22   pending motions are denied without prejudice as moot. The Clerk of Court is directed to close this
23   case.
24

25           DATED this 2nd day of November, 2018.
26
                                                           ______________________________
27
                                                           RICHARD F. BOULWARE, II
28                                                         UNITED STATES DISTRICT JUDGE

                                                      1
